DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya Gaylord on 3/1/2021.

The application has been amended as follows: 
Regarding claim 5, line 1: Claim 5 needs to depend upon claim 1.
As such claim 5 will read as follows:
The motor driving control device according to claim 1, wherein the adjusting unit adjusts the energization timing of the motor so that the phase at the zero-cross point of the induced voltage of the motor and the phase at the zero-cross point of the coil current are coincident with each other.

Allowable Subject Matter
Claims 1-2, 5-6, and 8-9 are allowed.

A motor driving control device comprising:
an induced voltage detecting unit configured to detect an induced voltage of a motor; a controller for generating a PWM signal corresponding to an energization timing of the motor; and
an inverter circuit for outputting a driving signal for driving the motor to the motor based on the PWM signal generated by the controller, wherein the controller comprises:
a position detecting unit comprising at least one Hall sensor, the position detecting unit being configured to detect a position detection signal based on a detection result from the at least one Hall sensor, the position detection signal containing a rising or falling edge representing a timing at which a position of a rotor is a predetermined position;
a counter configured to stop output of the driving signal only for a predetermined period containing a zero-cross point of the induced voltage of the motor and to measure a pulse width of a regenerated voltage of the motor in the predetermined period containing a detected timing of the rising or falling edge of the position detection signal corresponding to the zero-cross point of the induced voltage of the motor, wherein the regenerated voltage is a voltage generated in a coil of a phase of the motor when the output of the driving signal is stopped;
a calculating unit configured to calculate a zero-cross point of coil current of the motor based on the pulse width of the regenerated voltage measured by the measuring unit; and
an adjusting unit configured to adjust the energization timing of the motor based on a calculation result of the calculating unit,
wherein the adjusting unit adjusts the energization timing of the motor so that the pulse width of the regenerated voltage measured by the measuring unit is larger than zero and shorter than the length of one cycle of the PWM signal, and wherein the adjusting unit adjusts the energization timing of the motor so as to delay the energization timing of the motor when the pulse width of the regenerated 
wherein the Hall sensor is arranged so that the detected timing of the rising or falling edge of the position detection signal can be detected as the zero-cross point of the induced voltage of the motor.

Regarding claim 6, the prior art of record does not disclose alone or in combination:
A control method of a motor driving control device including an induced voltage detecting unit for detecting an induced voltage of a motor, a controller for generating a PWM signal corresponding to an energization timing of the motor and an inverter circuit for outputting a driving signal for driving the motor to the motor based on the PWM signal generated by the controller, the method comprising: 
a position detecting step of detecting a position detection signal of at least one Hall sensor, the position detection signal containing a rising or falling edge representing a timing at which a position of a rotor is a predetermined position; 
a measuring step of stopping output of the driving signal only for a predetermined period containing a zero-cross point of the induced voltage of the motor and 
measuring a pulse width of a regenerated voltage of the motor in the predetermined period containing a detected timing of the rising or falling edge of the position detection signal corresponding to the zero-cross point of the induced voltage of the motor, wherein the regenerated voltage is a voltage generated in a coil of a phase of the motor when the output of the driving signal is stopped; 
a calculating step of calculating a zero-cross point of coil current of the motor based on the pulse width of the regenerated voltage; and 

wherein the adjusting step adjusts the energization timing of the motor so that the pulse width of the regenerated voltage measured in the measuring step is larger than zero and shorter than the length of one cycle of the PWM signal, and wherein the adjusting step adjusts the energization timing of the motor so as to delay the energization timing of the motor when the pulse width of the regenerated voltage measured in the measuring step is equal to zero, and adjusts the energization timing of the motor so as to advance the energization timing of the motor when the pulse width of the regenerated voltage measured in the measuring step is equal to the length of one cycle of the PWM signal, and 
wherein the Hall sensor is arranged so that the detected timing of the rising or falling edge of the position detection signal can be detected as the zero-cross point of the induced voltage of the motor.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the prior art of record does not disclose alone or in combination:
A motor driving control device/method comprising:
an induced voltage detecting unit configured to detect an induced voltage of a motor; a controller for generating a PWM signal corresponding to an energization timing of the motor; and
an inverter circuit for outputting a driving signal for driving the motor to the motor based on the PWM signal generated by the controller, wherein the controller comprises:
a position detecting unit comprising at least one Hall sensor, the position detecting unit being configured to detect a position detection signal based on a detection result from the at least one Hall sensor, the position detection signal containing a rising or falling edge representing a timing at which a position of a rotor is a predetermined position;

a calculating unit configured to calculate a zero-cross point of coil current of the motor based on the pulse width of the regenerated voltage measured by the measuring unit; and
an adjusting unit configured to adjust the energization timing of the motor based on a calculation result of the calculating unit,
wherein the adjusting unit adjusts the energization timing of the motor so that the pulse width of the regenerated voltage measured by the measuring unit is larger than zero and shorter than the length of one cycle of the PWM signal, and wherein the adjusting unit adjusts the energization timing of the motor so as to delay the energization timing of the motor when the pulse width of the regenerated voltage measured by the measuring unit is equal to zero, and adjusts the energization timing of the motor so as to advance the energization timing of the motor when the pulse width of the regenerated voltage measured by the measuring unit is equal to the length of one cycle of the PWM signal, and
wherein the Hall sensor is arranged so that the detected timing of the rising or falling edge of the position detection signal can be detected as the zero-cross point of the induced voltage of the motor.  In the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846